 Case 1:19-cv-06064-ILG-LB Document 6 Filed 03/12/20 Page 1 of 2 PageID #: 38

Sheehan & Associates, P.C.                            505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                      tel. 516.303.0552        fax 516.234.7800
                                                             March 12, 2020
Senior District Judge I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                                         Re: 1:19-cv-06064-ILG-LB
                                                             Rogers v. Casper's Ice Cream Inc.
Dear Senior District Judge Glasser:

        This office, with co-counsel Michael Reese, Reese LLP, represents the plaintiff. In
accordance with your Honor's Individual Rules, plaintiff and defendant request an extension of
sixty (60) days for defendant to file an answer or respond to the complaint until Tuesday, May 19,
2020.

       The original date by which defendant is required to answer or respond is Friday, March 20,
2020. There have been no previous requests for an extension of this date. No previous request was
granted or denied. Defendant consents to and joins plaintiff in the present request.

        The reason for this request is because the parties are engaging in good faith discussions
how to proceed, such as a motion to dismiss or answer by defendant, an amended complaint by
plaintiff or a resolution of the issues based on their productive discussions thus far. The parties
may also use this time to exchange information relevant to the issues. This request is submitted at
least 48 hours prior to the original compliance date. This request does not affect any other
scheduled dates. Thank you.
                                                             Respectfully submitted,

                                                             /s/Spencer Sheehan
                                                             Spencer Sheehan
 Case 1:19-cv-06064-ILG-LB Document 6 Filed 03/12/20 Page 2 of 2 PageID #: 39



                                       Certificate of Service

I certify that on March 12, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
